Title: Richard O’Brien to Edward Preble, 21 December 1803 (Abstract)
From: O’Brien, Richard,Preble, Edward
To: 


21 December 1803, Algiers. On 13 Dec. received a report of the loss of the Philadelphia and its crew that was confirmed on 15 Dec. Lear has written Davis “to aid our Countrymen at tripoli with temporary Supplies untill The will of our govt. should further direct.” Supposes the ransom of 278 seamen at $600 each and 29 officers at $4,000 each will come to $282,800. A peace might cost another $100,000. Such terms would encourage Algiers and Tunis to demand more “and would convince tripoli That we Could not Contend with Them and Throw tripoli on to wrangle with other nations untill They would bow acquise & feed his avarice and in 5 or 7 years would be our turn again.” “We should have some floating batteries built to carry heavy Battering Cannon to Enter the port of tripoli and to attack fire on The town rake The Marine Sea battery and flank The Paschas pallace” together with the frigates. Suggests having “3 or 4 Thsd. men ready to take possesion of The Sea or marine battery when silenced by The flottants and frigates and should you be able to procure the Gun boats of naples—with This mentioned force I think that tripoli will be brought to American terms but should suppose you would closely blockade tripoli untill that you had heard further on this tack from our Govt.” Suggests the necessity of building “4 whale boats on a large plan to have a brass 12 pounder each to row and sail with great Velocity.” “They would with The frigates and small Corsairs destroy the coasting trade of tripoli, at times surprize their Gun boats, Cut out corsairs, attack small ones take The corsairs in tow, reconniter gain intelligence and be of The most essential Service they should be 50 feet Keel they should have capital crews and occasionally might be slung on the Quarters of The large frigates.” Suggests that the U.S. vessels “be Capitally & Extra manned well barricaded and all Calculated for bow & stern Chaces from The main battery.” Portugal has offered the dey of Algiers “for a peace & ransom one million 2 hundred Thsd. $.” “Should this sum tempt the dey the Corsairs of this regency will have no Obstruction to The western Ocean, and the regency is at peace with too many nations for anyone of The Small or tributary ones to Consider their peace on a durable Basis. Some one will have to look out for squalls—in my opinion we have no time to loose in building The 74. Gun Ships and 6 more large frigates—we should make a great national exertion and tripoli should get what it Justly merits from The U States. You no doubt will have true soundings from Captain Bainbridge. Capt Stewart arrived here this day in 24 days from Livorn and also This day I have had an addition to my family in The birth of a Son. This Event will I trust to god Shortly permit me to Set out from here on my return to The united States, where I trust my information to The heads of departments will be in Some respects favourable to yr. mission to This Sea it is Evident we must fight or pay—or withdraw our affairs from this Sea—and with a small division at Gibralter we give our Commerce in The W. Ocean Security and is Clear of homage & tributes to Barbary.” Presumes Preble will have already considered everything he has suggested. “One thing more as The port of tripoli has not a sufficient depth of water for the Philadelphia that is should she be got of[f] under this consideration I have no doubt but Tunis or Algiers will consider of Purchaseing said ship if so she should not be admitted to a passage or Pass either as a tunician or Algerine property. God I trust will aid & assist you.” Adds: “Humbly Submitted to The Consideration of The Secretary of State—pray which is best The mediation of Bonapart Patroon Grandi—or an attack of force from The UStates.”
 

   
   RC (DNA: RG 59, CD, Algiers, vol. 6); Tr (DLC: Preble Papers). RC 3 pp.; marked “Copy”; addressed to JM; docketed by Wagner as “recd. April.” Tr printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:283–85.


